COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


EDWARD C. PEMBELTON
                                          MEMORANDUM OPINION *
v.         Record No. 1531-96-2               PER CURIAM
                                           DECEMBER 17, 1996
CHARLOTTE B. PEMBELTON


           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                      Theodore J. Markow, Judge

           (Thomas O. Bondurant, Jr.; Bondurant &
           Benson, on brief), for appellant.
           (Timothy R. Spencer, on brief), for appellee.



     Edward C. Pembelton (husband) appeals the decision of the

circuit court awarding Charlotte B. Pembelton (wife) $14,000 as

her interest in property titled solely in husband's name.

Husband contends that the trial court erred in equitably dividing

the property, which he owned prior to the marriage.     Husband also

contends that, even if some award to wife was justified, the

evidence did not support an award of $14,000.      Wife seeks

attorney's fees related to this appeal.    Upon reviewing the

record and briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the decision of

the trial court.   Rule 5A:27.

     Husband asserts that the marital home was his separate

property, as it was property acquired by him prior to the

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
marriage, and that the trial court erred in classifying it as

part marital and part separate.    Code § 20-107.3(A)(1)(i).   The

court found that, with the exception of the first four years of

the marriage when wife completed college, both parties had worked

and contributed to a joint account from which the mortgage was

paid.    The parties had retained the home throughout a temporary

move to Pennsylvania.    Proceeds from the sale of the Pennsylvania

home were used to build a $5,000 addition to the marital home.

The home's value was $65,000, with $56,000 in equity.
        The trial court found the home to be "an asset that derives

value from commingled marital and separate property" but that

husband failed to present evidence of the separate pre-marital

value.    Therefore, the court found that "the equity in the home

is marital property as it has been created by the contributions

of the parties mostly during the marriage."

        The court's findings are supported by the statute and the

evidence.    "In the case of the increase in value of separate

property during the marriage, such increase in value shall be

marital property only to the extent that marital property or the

personal efforts of either party have contributed to such

increases . . . ."    Code § 20-107.3(A)(3)(a).   Once wife

established that there were contributions of marital property or

personal effort and that the home increased in value, husband

bore the burden to prove the increased value was not the result

of contributions of marital property.     Id.




                                   2
     The marital home comprised the largest asset of the entire

marital estate, which was valued at $56,550.   Husband was awarded

seventy-five percent of its equity, or $42,450.   We cannot say

the trial court erred in awarding wife $14,000 as her share of

the marital estate.

     We deny wife's request for attorney's fees related to this

appeal.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                         Affirmed.




                                3